 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 208OXY USA, Inc. and Oil, Chemical and Atomic Work-ers International Union.  Case 17ŒCAŒ17689 September 23, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND HURTGEN Upon a charge filed by the Union on November 2, 1994, and an amended charge filed on December 19, 1994, the General Counsel of the National Labor Rela-tions Board issued a complaint and notice of hearing on May 23, 1995, alleging that the Respondent violated Sec-tion 8(a)(1) and (5) of the Act by insisting to impasse, and as a condition to reaching any collective-bargaining agreement, that the Union agree to serve as the sponsor and administrator of the health care plan of bargaining unit employees. On March 18, 1996, the General Counsel, the Respon-dent, the Charging Party, and the Party in Interest filed with the Board a stipulation of facts and motion to trans-fer the case to the Board.  The parties stated that the charge, amended charge, complaint, answer, and the stipulation of facts constitute the entire record in this case and that they waive a hearing before an administra-tive law judge. On May 28, 1996, the Board approved the stipulation and transferred the proceeding to itself for issuance of a Decision and Order.  The General Counsel and the Respondent filed briefs, and the Respondent filed a reply brief.   On January 8, 1997, the Board solicited the views of the U.S. Department of Labor and the Criminal Division of the U.S. Department of Justice on the issues raised in this case.1  Both agencies submitted comments.  The Charging Party filed a reply brief to the comments sub-mitted by the U.S. Department of Justice. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. On the entire record, briefs, and comments, the Board makes the following FINDINGS OF FACT I. JURISDICTION The Respondent, a Delaware corporation, is engaged in the exploration and production of petroleum from various sites throughout Kansas and other locations in the United States.  The Respondent annually receives gross revenues in excess of $500,000 and performs ser-vices valued in excess of $50,000 directly from points located outside the state of Kansas. We find that the Respondent is an employer engaged in commerce within the meaning of Section 2(6) and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act.                                                            1  Copies of the solicitation were also sent to the Internal Revenue Service and the Pension Benefit Guarantee Corporation for any addi-tional comments they chose to submit based on their specific expertise.  These agencies did not submit comments. II. ALLEGED UNFAIR LABOR PRACTICES A.  Facts 1. Bargaining history regarding health care coverage The Respondent (OXY) has been the sponsor and ad-ministrator of the health insurance plans covering its rep-resented employees under past collective-bargaining agreements with the Union.  Until 1992, OXY main-tained a self-funded group health care plan (the Group Plan) that provided medical and dental coverage for the Respondent™s Union-represented hourly employees.  This plan was funded by contributions made by the Respon-dent and by represented employees to a tax-exempt trust (the Trust) created under Internal Revenue Service Code 501(c)(9).  In 1992, the Group Plan provided medical and dental benefits for all of the Respondent™s repre-sented hourly employees in Longview, Texas, the State of Oklahoma, and the State of Kansas.  The Trust ap-proached underfunding in 1992, which situation prompted OXY and the Union to discuss various health care alternatives. In those discussions, the Union requested that the Re-spondent seek bids for alternative health care coverage.  Consistent with this request and its role as plan sponsor, the Respondent compiled claims data and sought quota-tions from a number of insurers.  The Respondent ulti-mately selected a fully insured health care plan provided by Aetna Insurance Company in August 1992.  The Re-spondent agreed to serve as sponsor of the Aetna health care plan, but informed the Union that it would prefer not to serve as plan sponsor in the future. Following the adoption of the Aetna plan, a number of hourly employees, and later the Union, complained about the level and cost of health care insurance under that plan.  To address the employees™ complaints, the Union sought to find coverage that was more favorable than the existing Aetna coverage.  To that end, the Union re-viewed the Respondent™s claims data and sought quota-tions from several other insurance carriers.  The Union failed to locate a viable alternative health care provider by the time negotiations for a new collective-bargaining agreement began in January 1994. 2. The parties™ 1994 contract negotiations The most recent collective-bargaining agreement be-tween the Respondent and the Union covering the Re-spondent™s Kansas employees expired on January 31, 1994.  Negotiations for a new contract began about Janu-ary 11 and 12, 1994.  During the negotiations, the parties agreed to adopt almost all of the terms and conditions contained in the expired contract, but failed to reach agreement on a few core issues, including the issue of who would serve as sponsor of the health insurance plan covering the Respondent™s Kansas represented hourly 329 NLRB No. 26  OXY USA, INC. 209employees.  The Union requested that the Respondent 
continue to serve as sponsor of
 the health care plan.  The 
Respondent reiterated that it wo
uld prefer not to continue 
in that role given the time, expense, and administrative 
burden involved. 
At the parties™ June 10, 1994 bargaining session, the 
Union informed the Respondent that it had located an 

alternative health care plan pr
ovided by Blue Cross/Blue 
Shield of Kansas (Blue Cross), and suggested that the 

Respondent substitute that plan for the Aetna plan that 
was in place.  The Union was unable to find an inde-
pendent sponsor and administrator for the Blue Cross 
insurance plan, however, and proposed that the Respon-
dent serve as the plan sponsor.  The Respondent agreed 
to continue contributing to the employees™ health care 
plan, but rejected the Union™s proposal that the Respon-
dent itself serve as the plan sponsor and suggested that 
the Union assume that role.  The Union said that it would 

consider serving as the plan sponsor. 
At the bargaining sessions between the parties held on 
about June 23 and 24, 1994, the Union proposed that the 
Respondent establish a joint trust fund with the Union to 
provide medical benefits to the covered employees.  The 
Respondent informed the Union that it did not wish to 
create another trust fund and reiterated its position that it 
did not want to continue serving as the plan sponsor.  
The Respondent again proposed
 that the Union serve as the sponsor.  The Union rejected the Respondent™s pro-
posal and indicated that it did not sponsor health care 
plans for represented employees. 
During the course of bargaining, the Respondent 
learned that the Union had serv
ed for more than 20 years 
as the sole sponsor of an employer-funded health insur-
ance plan for certain represented employees employed by 
one of the Respondent™s competitors, the Phillips Petro-
leum Company in Kansas.  The health care plan covering 
Phillips employees and sponsored by the Union was pro-
vided by Blue Cross/Blue Shield of Kansas.  The Re-
spondent also learned that the Union was serving as the 
health care plan sponsor for 
certain employees of Shell 
Oil Company in California represented by the Union. 
On July 19, 1994, the Union informed the Respondent 
that it had been unable to find an independent sponsor 
and administrator for the Blue Cross insurance plan, and 
again proposed that the Resp
ondent serve as the plan 
sponsor.  The Respondent re
jected the Un
ion™s proposal 
that it serve as the plan s
ponsor and once again suggested 
that the Union assume that role.  The Union ultimately 
accepted the Respondent™s proposal concerning plan 
sponsorship during the bargaining session held about 
July 19, 1994, and agreed to 
serve as the sponsor for the 
Blue Cross health insurance pl
an that it had located.  The 
Blue Cross health insurance plan was to be funded by 
both employer and employee contributions. 
3. Breakdown of negotiations 
At the parties™ August 8, 1994 bargaining session, the 
Union withdrew its offer to serve as the sponsor and ad-
ministrator of the Blue Cross plan, claiming for the first 

time that unions are prohibited by Section 302 of the Act 
from serving as sponsors 
of health insurance plans 
funded by employer contributions.  In support of its posi-
tion, the Union provided the Respondent with a letter that 
it had obtained from its counsel regarding the plan spon-
sorship issue.  During the bargaining session held the 
next day, August 9, 1994, the Respondent reiterated its 
position that it would not serve as sponsor and informed 
the Union that its legal counsel had reviewed the letter 
prepared by the Union™s counsel and disagreed with the 
conclusions set forth in the letter. 
At the parties™ next bargaining session on September 7, 
1994, the Union again claime
d that it could not legally 
serve as the health care sponsor and administrator.  The 
Union provided the Respondent with a second letter from 
its counsel in support of its position.  The bargaining 
session ended with no agreement on the issue concerning 
health care plan provider sponsorship.  Notwithstanding 
its position that it could not legally serve as sponsor of 
health care plans, the Union 
at no time provided the Re-
spondent with any information suggesting that it had 
discontinued its practice of serving in that role for em-
ployees represented by the Respondent™s competitors, 
Phillips Petroleum Company and Shell Oil Company. 
4. Substantive terms of the Respondent™s proposal 
Under its proposal, the Respondent would disburse its 
contributions and the contributions of its represented 
employees directly to Blue Cross.  The Respondent™s 
proposal strictly prohibits:  (1) the Union from receiving 
or gaining control over any of the moneys used to pay 
the insurance premiums for 
the Respondent™s employees™ 
health care coverage; and (2) the transfer of any funds to 
the Union.  The Union would have no authority to 
unilaterally change the amount or type of health care 
coverage provided under the plan.  The proposal 
expressly requires that th
e Respondent consent to any 
change in coverage under the plan.  The Union™s duties 
as ﬁplan sponsorﬂ under the Respondent™s proposal 
would be to make all ERISA-mandated filings, to field 
employee complaints about 
health care, to compile 
claims data, and to present bids for alternative coverage 
to the Respondent as necessary.  
During the relevant period, the Union had already been 
actively reviewing the Resp
ondent™s claims data and 
seeking bids from insurance carriers in an effort to find a 
health care plan more favorable than the Aetna plan.  
During their negotiations, the parties discussed the 
concept of the Union™s becoming the plan sponsor, but 
did not discuss the specific duties that the Union would 
assume in that role. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2105. The parties™ declaration of impasse 
On October 21, 1994, the parties agreed that they were 
at impasse on several issues, including plan sponsorship.  
About October 26, 1994, the Respondent implemented 

certain terms of its final offer.  Specifically, the 
Respondent granted employees a 4-percent base pay 
increase effective September 1, 1994, and gave an $800 
lump-sum bonus to all hourly represented employees 
who were on the payroll as of September 1, 1994, and 
were still working in Kansas as of September 30, 1994.  
The Respondent also dissolved the Trust and distributed 
its remaining assets in single-sum payments to all 
employees who participated in and contributed to the 
Group Plan as of July 31, 1992, and who were currently 
employed by the Respondent or who were currently 
covered by the represented employee health care plan.  
The amount of the distribution that each employee 
received varied, depending on the employee™s plan 
participation and level of coverage as of July 31, 1992.  
The items implemented by the Respondent were 
described in an October 26, 1994 letter from the 

Respondent to the Kansas represented hourly employees.  
The Respondent did not implement any change with 
respect to employee health 
care and has remained the 
sponsor of the existing health care plan provided by 
Aetna. B. Contentions of the Parties 
The General Counsel contends that, under the 
Respondent™s final health care offer, the authority that 
would be conferred on the Union by virtue of the 
Employee Retirement Income Security Act would 
constitute a transfer of a ﬁthing of valueﬂ and would  
contravene the language and spirit of Section 302 of the 
Act.  The General Counsel defines that ﬁthing of valueﬂ 
as the ﬁability to control how funds are spent and how a 
fund is administered,ﬂ ﬁthe legal power to bargain a 
benefit plan with the provider,ﬂ and the ﬁlegal power to 
involve itself in disputes as to whether the provider paid 
what it was expected to pay.ﬂ  Thus, the proposal is 
unlawful under Section 302, the General Counsel argues, 
and the Respondent insisted to impasse on an illegal 
bargaining subject and there
by violated Section 8(a)(5). 
In support of his position that the bargaining proposal 
is unlawful, the General Counsel advances a ﬁthird party 
beneficiaryﬂ theory.  He cites 
Carpenters Local 626 v. 
Delaware Contractors Assn.
, 344 F.Supp. 1281 (D. Del. 
1972), affd. per curiam 477 F.2d 564 (3d Cir. 1973), in 
which a Federal district court held that a contractual 
employee-funded vacation benefit plan was unlawful 
under Section 302.  In that case, by virtue of the control 
the union exercised over disposition of the benefit plan 
funds, payments to the union-
selected bank that managed 
the funds were held to be in fact payments to the Union.   
The General Counsel also relies on 
U.S. v. DeBrouse
, 652 F.2d 383 (4th Cir. 1981), in which the Fourth Circuit 
upheld a union official™s co
nvictions for receipt of a 
ﬁthing of value,ﬂ in violation of Section 302(b)(1).  This 
conclusion was based partly on the official™s requests 
that the employer award a contract to an extermination 
company in which the official had a secret financial 
interest and that the employ
er hire a ﬁghost employee.ﬂ 
Finally, the General Counsel cites 
U.S. v. Carlock
, 806 
F.2d 535 (5th Cir. 1986), in which the Fifth Circuit 

upheld the racketeering conv
iction of a union official 
based in part on his demand, in violation of Section 302, 
that the employer lease equipment from a firm that was 
owned by the former daughter-in-law of the union 
official.  The court noted th
at the government need not prove that the union defendant benefited from the 

payments to the third party. 
The Respondent argues that nothing would flow from 
the Respondent™s proposal other than an ﬁintangibleﬂ 

benefit, and that Section 302 does not prohibit such 

benefits.  The Respondent relies principally on 
U.S. v. 
Cervone
, 907 F.2d 332 (2d Cir. 1990), cert. denied sub 
nom. 
Bernesser v. U.S.
, 498 U.S. 1028 (1991), in which a 
union official assisted construction industry employers in 
paying the leader of a minority group, which had tried to 
secure employment for minority employees, in order to 
have the minority leader leave the job site.  The Second 
Circuit found that the transaction did not violate Section 
302 because ﬁthe union official™s continuing ability to 
influence corrupt union practicesﬂ was, not a thing of 
value, but a benefit that ﬁseem[ed] not only intangible 
but also unidentifiable.ﬂ  907 F.2d at 347. 
C. Comments of the U.S. Department of Justice 
In its comments, the U.S. Department of Justice (DOJ) 
finds that the Respondent™s proposal for an employee 
health care plan was not one fo
r the delivery or receipt of 
a thing of value, in the form of a tangible or intangible 
benefit, to the Union or other employee representative in 
violation of Section 302(a) or (b).
2 First, DOJ notes that, under the Respondent™s 
proposal, the Respondent™s remi
ttances to the health care 
benefit fund are made directly to a third-party insurance 
provider whose final selection is made by the employer.  
The proposal also forbids those moneys  to be tranferred 
to the Union™s control.  In 
this respect, according to DOJ, 
precedent relied on by the General Counsel is 
distinguishable.  Thus, unlike the employee-funded 
vacation plan administer
ed by the union in 
Delaware 
Contractors Assn.
, supra, the Union here is unable to 
unilaterally select the manager of the plan™s funds or the 
party to which the Respondent will remit health care 
benefit contributions.  Rather, the employer is the 
                                                          
 2 In separate comments, the U.S. Department of Labor has deferred 
to the Department of Justice™s interpretation of Sec. 302 (a) and (b). 
At the request of the Department of Justice, we note that its com-
ments were provided as advice to the NLRB to assist the Board in its 
decision, and not as an advisory opinion to the public. 
 OXY USA, INC. 211ultimate decision maker as to which benefit provider will 
be selected and to whom contributions will be remitted. 
Likewise, according to DOJ, the third-party 
beneficiary rationale set forth in 
DeBrouse
 and Carlock
, supra, is inapposite in this case.  In 
DeBrouse
, with respect to the intangible benefit which the union official 

was found to have received in the ﬁghost employeeﬂ 

transaction, the court concl
uded that ﬁ[h]aving shown the 
employer™s acquiescence in DeBrouse™s demand, the 
government was not required to prove that DeBrouse 
received the money.ﬂ  652 F.2d
 at 388.  In effect, the 
court held that the potential for corruption of labor-

management relations and of the official™s honest 
representation of employees was as apparent as if the 
union official himself had been paid directly.  No 302(c) 
exception would apply if the latter transaction had 
occurred.   
Similarly, DOJ continues, the court concluded in 
Carlock
 that a violation of Section 302 could be 
sustained without a showing that the union official 
received a financial benefit from the transaction.  In the 
court™s view, by demanding that the employer execute a 
lease from a company owned by his relative, the union 
official in Carlock
 received an intangib
le benefit in the 
form of the employer™s co
mpliance with the union™s 
demand in the face of the ﬁpow
er exacted by the official 
to direct payments to others.ﬂ  806 F.2d at 555. 
On the other hand, DOJ points out that in 
Cervone
, supra, relied on by the Respondent, the union official™s 

demand that the employer pay off the minority leader, a 
potential rival of the union official, did not differ in any 
material respect from the payments requested by the 
union officials in 
DeBrouse
 and Carlock
.  In each 
transaction, the union official benefitted from the 

employer™s compliance with his request, and the union 
official™s loyalty to employees he represented was 
potentially compromised by the resulting conflict of 
interest.  Nonetheless, unlike 
DeBrouse
 and Carlock
, the 
Cervone
 court rejected the gover
nment™s contention that 
the union official had receive
d a thing of value in that 
transaction. 
Thus, although two courts of appeals have approved 
the ﬁthird party beneficiaryﬂ theory advanced by the 

General Counsel, DOJ notes that the theory has not been 
universally accepted, and there are limitations to its 
application.  At least in some circumstances, a union 
representative cannot be co
nvicted of receiving an 
intangible benefit proscribed by Section 302 by 
requesting that an employer make financial or other 
tangible payments to a third party if those third-party 
payments themselves could be made lawfully.  For 
example, had the union official in 
DeBrouse
 demanded 
that wages and benefits be paid not to a ﬁghost 

employee,ﬂ but to an employ
ee of the employer™s choice 
and for services to be performed that are commensurate 
with those wages and benefits, no violation of Section 
302 would obtain because the payments would fall 

within the 302(c)(1) exception for ﬁcompensation for, or 
by reason of . . . service as an employeeﬂ   
Similarly in this case, in DOJ™s view, the Respondent™s 
proposal seeks to insulate the Union from Section 302 

liability by depriving it of any control over the health 
care benefit contributions.  The Union has not requested, 
nor has the Respondent in its proposal agreed to deliver 
to it or any other entity, employee benefit contributions 
that can be unilaterally invaded by the Union.  The 

transfer of the tangible monetary contributions directly to 
a third-party insurance provider is in itself lawful; thus, 
any intangible benefit that the Union enjoys by virtue 
solely of its legal relationship to the insurance provider 
may likewise be deemed lawful. 
At least one court has limited the application of the 
third party beneficiary theory to situations in which there 
is a request or demand by a union representative for a 

third-party benefit, rather
 than, as here, where the 
proposal is initiated by the employer.  In 
Levin-
Richmond Terminal Corp. v. Local 10
, 751 F.Supp. 1373 
(N.D. Cal. 1990), the court denied a summary judgment 
motion to strike down an employer-initiated ﬁwageﬂ 
payment proposal.  In settlement of a work-assignment 
dispute with the union, the employer had offered to pay 
wages to employees, even though no services had been 
performed to earn those wages.  The court rejected the 
third party beneficiary doctrine, distinguishing 
DeBrouse
 and Carlock
 on the ground that the union had not 
requested the wage payments to third-party employees, 
and therefore derived no intangible benefit as it would if 
it had demanded these payments from the employer.  
Implicit in the court™s holding is that Section 302 ﬁvalueﬂ 
is ﬁusually set by the desire to have the ‚thing™ and 
depends upon the individual and the circumstances.ﬂ  

U.S. v. Roth
, 333 F.2d 450, 453 (2d Cir. 1964), cert. 
denied 380 U.S. 942 (1965). 
Finally, DOJ notes that the General Counsel™s claim of 
illegality is focused not on the terms of the proposal on 

its face, but on the poten
tial for improper side 
arrangements between the Unio
n and the insurer if this 
proposal were sanctioned.  DOJ cites 
Local 144 Nursing 

Home Pension Fund v. Demisay
, 508 U.S. 581 (1993), 
for the proposition that Section 302 is concerned with the 
manner in which a benefit plan is established, rather than 
how it is administered after it has been established.  
D. Discussion Section 8(d) of the Act prov
ides that an employer and 
an employee representative 
are obligated to bargain 
ﬁwith respect to wages, hours, and other terms and 

conditions of employment.ﬂ  Such items, including terms 
of health care plans, 
are mandatory subjects of 
bargaining.  However, the Act does not require parties to 
bargain over illegal subjects, and an employer that insists 
upon inclusion of such a provision as a condition of 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 212reaching an agreement violates Section 8(a)(5) of the 
Act.  NLRB v. BASF Wyandotte Corp.
, 789 F.2d 849, 853 
(5th Cir. 1986). 
Authority to restrain violations of Section 302 is 
vested in the United States 
district courts by Section 
302(d) and (e).  The Board has no authority to enforce 

Section 302.  Nevertheless, the Board has held that it 
would, if necessary, decide whether contract provisions 
violated Section 302 in deciding whether an unfair labor 
practice has been committed.  
National Fuel Corp.
, 308 
NLRB 841, 843 (1992).  It is therefore appropriate here 
to decide the merits of the General Counsel™s claim that 
the Respondent™s proposals are unlawful under Section 
302 in determining whether it insistence to impasse on its 
bargaining proposal violated Section 8(a)(5).
3  For the 
reasons discussed below, we find that the Respondent™s 
proposal that the Union sponsor and administer the 
employee health plan is not unlawful under Section 302. 
Section 302(a) and (b) of the Act make it unlawful for 
the employer to ﬁpay, lend or
 deliver, or offer to pay, 
lend, or deliverﬂ or for a labor organization to ﬁrequest, 

demand, receive, or acceptﬂ  
 any money or other thing of valueŠ(1) to any 

representatives of any of his employees . . . or; (2) to 
any labor organization, or any officer or employee 
thereof. 
 By way of exception, Section 302(c) states that  
 [t]he provisions of this section shall not be applicable 
. . . (5) with respect to any money or other thing of 
value paid to a trust fund established by such 
representative. 
Provided
, That (A) such payments are held in trust for 
the purpose of paying . . . for the benefit of employees, 

their families and dependents, for medical or hospital 
care . . . (b) the detailed basis on which such payments 
are to be made is specified in a written agreement with 
the employer, and employees and employers are 
                                                          
                                                           
3 We note that in several prior cases in which the Board considered 
Sec. 302, the Board decided whether certain unilateral action on the 
part of employers in repudiating cont
ract provisions was justified by the 
employer™s claim that such provisi
ons were unlawful under Sec. 302.  
National Fuel
, supra; 
BASF Wyandotte
, supra.  Here, by contrast, it is 
the General Counsel who is alleging th
at the provision at issue is illegal 
under Sec. 302.  Thus, it is the General Counsel™s burden to establish 

the illegality of the Respondent™s plan. 
equally represented in the administration of such fund, 
together with such neutral persons as the 
representatives of the employers and the representatives 
of the employees may agree on. 
 When it enacted Section 302, Congress was 
ﬁconcerned with corruption of collective bargaining 
through bribery of empl
oyee representatives by 
employers, with extortion 
by employee representatives, 
and with the possible abuse by union officiers of the 
power which they might achieve if welfare funds were 
left to their sole control.ﬂ  
Arroyo v. U.S.
, 359 U.S. 419, 
426 (1959) (footnotes and citations omitted). 
As set forth above, DOJ has concluded that 
Respondent™s proposal does not violate the provisions of 
Section 302.  As a matter of comity, we shall defer to the 
opinion of the Department of Justice, which has the 
responsibility of enforcing that Section of the Act.
4  We 
can discern no basis for disr
egarding DOJ™s authorative 
analysis of the substantive terms of the relevant language 

here. 
As we have found that the Respondent™s bargaining 
proposal is not unlawful under Section 302, we find no 

merit in the complaint allegation that the Respondent 

insisted to impasse, in violation of Section 8(a)(5), on an 
illegal bargaining proposal.
5 ORDER The complaint is dismissed. 
   4 Cf. 
William Wolf Bakery, Inc.
, 122 NLRB 630, 631 (1958). 
5 The General Counsel™s complaint specifically alleges the follow-
ing:  ﬁThe condition described above [that the Union agree to serve as 
the employee health insurance plan sponsor and administrator] . . . is 
prohibited by Section 302 of the Act and is an unlawful subject of 
bargaining.ﬂ  As the complaint does not base the claim of illegality 
concerning the Respondent™s bargaini
ng proposal on Title 1 of ERISA, 
we do not pass, nor have the U.S. Departments of Justice or Labor in 
their comments passed, on the implications of ERISA to the facts pre-
sented in this case. 
We note that the complaint alle
gations are grounded solely on the 
legality, and on no other aspect of, the bargaining proposal. 
 